TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00371-CR



                               Jim Jack Thompson, III, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 13-0520-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Jim Jack Thompson, III, was arrested and indicted for the offense of burglary of

a habitation. See Tex. Penal Code § 30.02(a) (setting out elements of offense), (c) (specifying

that offense is second-degree felony). The alleged victim and owner of the home at issue was

Shannon Francis. At the end of the guilt or innocence phase of the trial, the jury determined that

Thompson was guilty of the alleged offense. The indictment also contained an enhancement

paragraph asserting that Thompson had previously been convicted of burglary of a habitation,

and Thompson entered a plea of true to the enhancement allegation during the punishment phase.

See id. § 12.42(b) (elevating punishment range for second-degree felony to that of first-degree felony

if defendant has been previously convicted of felony offense). At the end of the punishment phase,

the jury determined that Thompson should be imprisoned for 60 years, see id. § 12.32 (listing

permissible punishment range for first-degree felony), and the district court entered its judgment
in accordance with the jury’s determination. On appeal, Thompson argues that the evidence is

legally insufficient to support the district court’s judgment. We will affirm the district court’s

judgment of conviction.


                                          DISCUSSION

               In his sole issue on appeal, Thompson argues that the evidence is legally insufficient

to support his conviction for burglary.

               An individual commits the offense of burglary if “without the effective consent of

the owner,” he “enters a . . . habitation and commits or attempts to commit a felony, theft, or an

assault.” Tex. Penal Code § 30.02(a)(3). Further, the Code specifies that “‘[c]onsent’ means assent

in fact, whether express or apparent,” id. § 1.07(a)(11), and “[t]he testimony of an owner that she

did not give permission to enter the habitation is sufficient to establish the absence of effective

consent” regardless of whether the door was unlocked or open. Lee v. State, 442 S.W.3d 569, 580

(Tex. App.—San Antonio 2014, no pet.).

               In this case, the State alleged that Thompson entered Francis’s home with the “intent

to commit the felony offense of robbery.” A person commits robbery if, “in the course of committing

theft . . . and with intent to obtain or maintain control of the property, he . . . intentionally,

knowingly, or recklessly causes bodily injury to another.” Tex. Penal Code § 29.02(a). Bodily injury

is defined as “physical pain, illness, or impairment of physical condition,” id. § 1.07(a)(8), and a

factfinder “may infer that a victim actually felt or suffered physical pain because people of common

intelligence understand pain and some natural causes of it,” Wingfield v. State, 282 S.W.3d 102, 105

(Tex. App.—Fort Worth 2009, pet. ref’d). Moreover, “‘[i]n the course of committing theft’ means

                                                 2
conduct that occurs in an attempt to commit, during the commission, or in immediate flight after

the attempt or commission of theft.” Tex. Penal Code § 29.01(1); see also Bustamante v. State,

106 S.W.3d 738, 740-41 (Tex. Crim. App. 2003) (explaining that “an intent to steal may be inferred

from circumstantial evidence”); Russo v. State, 228 S.W.3d 779, 794 (Tex. App.—Austin 2007, pet.

ref’d) (noting that “[p]roof of a completed theft is not even required” for robbery conviction). In

addition, “[a] person commits” theft “if he unlawfully appropriates property with intent to deprive

the owner of property,” and appropriation is unlawful if “it is without the owner’s effective consent.”

Tex. Penal Code § 31.03(a), (b)(1). Further, the Penal Code specifies that an individual attempts to

commit an offense if “with specific intent to commit an offense, he does an act amounting to

more than mere preparation that tends but fails to effect the commission of the offense intended.”

Id. § 15.01(a).

                  Under a legal-sufficiency standard of review, appellate courts view the evidence in the

light most favorable to the verdict and determine whether “any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307,

319 (1979). When performing this review, an appellate court must bear in mind that it is the

factfinder’s duty to weigh the evidence, to resolve conflicts in the testimony, and to make reasonable

inferences “from basic facts to ultimate facts.” Id.; see also Tex. Code Crim. Proc. art. 36.13

(explaining that “jury is the exclusive judge of the facts”). Moreover, appellate courts must “determine

whether the necessary inferences are reasonable based upon the combined and cumulative force of all

the evidence when viewed in the light most favorable to the verdict.” Hooper v. State, 214 S.W.3d 9,

16-17 (Tex. Crim. App. 2007). Furthermore, appellate courts presume that conflicting inferences



                                                    3
were resolved in favor of the conviction and defer to that resolution. Clayton v. State, 235 S.W.3d 772,

778 (Tex. Crim. App. 2007). In addition, courts must bear in mind that “direct and circumstantial

evidence are treated equally” and that “[c]ircumstantial evidence is as probative as direct evidence

in establishing the guilt of an actor” and “can be sufficient” on its own “to establish guilt.” Kiffe v.

State, 361 S.W.3d 104, 108 (Tex. App.—Houston [1st Dist.] 2011, pet. ref’d).

                During the trial, the State introduced evidence concerning the offense at issue as well

as criminal conduct occurring immediately prior to Thompson entering Francis’s home. Regarding

the conduct occurring just before the offense at issue, Melinda Cortez testified that she worked in

a store near the subdivision where Francis’s home is located, heard the door to the employee office

open and close, and went to investigate. When describing that portion of the store, Cortez related

that no one is “supposed to be back there without my knowledge.” Moreover, she explained that on

her way to the back of the store, she saw Thompson near the back office, that she asked Thompson

if he had gone into the office, and that Thompson initially denied it but later admitted that he went

to the office to look for a bathroom. In her testimony, Cortez stated that Thompson did not appear

confused and “knew what he was doing.” When describing what she observed in the back office,

she explained that she saw her purse lying on the ground with the contents scattered about the floor.

Next, Cortez related that she went back to look for Thompson after seeing her purse but that

Thompson had left the store. Furthermore, Cortez recalled that she called the police, went outside

to find Thompson, and saw Thompson get inside the cab of a truck in the parking lot, move from the

cab to the back bed of the truck, jump out of the back of the truck, and run past her “down the

sidewalk” into a nearby subdivision. Finally, Cortez explained that when she went back to the store,

she discovered that her wallet had been taken.

                                                   4
               After Cortez finished her testimony, Stevie Lamb was called to the stand to testify

regarding what she witnessed when she was in the store that day. In her testimony, Lamb corroborated

Cortez’s testimony regarding the order of the events, particularly how Thompson ran out of the

store and attempted to get into a truck in the parking lot, and characterized Thompson’s behavior,

including running out of the store, as “weird” and “not normal.” Moreover, Lamb stated that before

Thompson ran out of the store, she heard Thompson and Cortez speaking to one another, heard

Thompson deny repeatedly that he went inside the back office, and heard Thompson later admit that

he went back to the office because he thought it was a bathroom.

               Regarding the offense at issue, the State called Francis and Officer Jerry Hallford to

testify regarding their interactions with Thompson. In her testimony, Francis explained that when

she came home for lunch, she walked into her house and noticed Thompson “laying on the floor of

my bedroom.” In her testimony, Francis emphasized that she never gave Thompson permission to

enter her home and that she had never seen him before that day. When describing the situation, she

said that she thought that it was odd that Thompson was lying on the floor and that he did not have

a reaction to her coming in the house. Next, she testified that she asked Thompson who he was and

that he told her that some friends of his had told him that he could “crash” at her home for a music

festival that was going on. She also testified that he initially acted in a calm, soft-spoken manner

and not in the way that she would have expected for someone who had committed a crime. In

addition, she recalled that when she looked around the room, she noticed that one of her purses “was

on the bed and that the contents had been dumped out.”

               Later in her testimony, Francis explained that at some point she realized that Thompson

was in her home for improper reasons; that she backed out of her bedroom and went into the garage;

                                                 5
that Thompson started moving slowly, which “seemed odd”; that she pulled her cell phone out of

her purse to call the police; that Thompson asked “to borrow” the cell phone, which she interpreted

“as his attempt to get my phone away from me”; that she told the police that she needed help; and

that Thompson followed her into the garage. When describing how she was holding her purse,

Francis explained that “I was holding my purse on the crook of my right arm.” Next, Francis stated

that Thompson demanded her car keys, that he started shouting at her, and that he said, “I don’t want

anything else from you. I just want your car keys.” Moreover, she testified that when she said no,

“he attacked me, assaulted me.” More specifically, she said that he grabbed her to get her purse, that

they struggled, that the force of the struggle knocked her to the ground, and that she felt pain from

where he grabbed her for several days.

                Next, Francis explained that Thompson took her purse and dumped the contents onto

the floor of the garage, that he grabbed her car keys, that he ran to and got in her car, that he could

not get the car to start, that he ran back to her and asked for the car keys even though he already had

them, that he grabbed her house keys from the floor and took them back to car, that he still was

unable to start the car, that he came back and started yelling at her to start the car, that his “behavior

was escalating,” that she ran out into the street to yell for help, that she saw a police car driving

slowly down the street, and that she got the police officer’s attention by waiving her hands. In

addition, Francis related that when the officer arrived at her house, Thompson took off running.1




        1
         Before Francis testified, one of her neighbors, Tyra Daniels, was called to the stand. In her
testimony, she explained that she lives near Francis and heard Francis screaming in her driveway and
saw Thompson fumbling with a set of keys. When describing Thompson, she said that she thought
that he might have been drunk but that when he ran by, “he ran past very alert.”

                                                    6
               After discussing the incident, Francis testified that she went back into her home with

some police officers and that she noticed that a pillowcase of hers had been filled with her laptop,

some money, and a watch. Moreover, she described how the back door of her house “had a bunch

of cracks in it” from when Thompson entered her home. In addition, she explained that when she

looked in her car, she noticed that her boyfriend’s backpack was in the front passenger seat, that she

spotted the backpack by Thompson’s feet earlier when he was lying down in her bedroom, and that

the backpack contained her camera as well as a video game console belonging to her boyfriend.

               During her testimony, photos were admitted into evidence showing the injuries to her

arm that she sustained when Thompson grabbed her purse, the injuries that she sustained when she

was knocked to the ground, and the damage that was done to her back door when Thompson entered

her house. In addition, a recording of the 911 call that Francis made was played for the jury. On the

recording, Francis initially attempted to report that Thompson was in her house but that before she

finished making that report, Thompson started demanding that she give him her keys. Moreover,

a physical disturbance can be heard on the recording.

               After Francis finished her testimony, Officer Hallford was called to the stand to

discuss his observations when he arrived at Francis’s home and saw Thompson in her car. In

particular, he testified that after Francis said that Thompson was not supposed to be there, he asked

Thompson what he was doing and that Thompson seemed nervous and responded, “I was trying to

get something out of the car.” When describing his initial assessment of Thompson, Officer Hallford

testified that Thompson appeared to be “high.” Next, Officer Hallford related that Thompson took

off running, that he chased Thompson through the neighborhood, that Thompson ran to a nearby



                                                  7
store, that Thompson forced a driver out of his car in the parking lot, that Thompson drove off, and

that other police officers eventually caught him. Furthermore, Officer Hallford recalled when the

police caught him and arrested him, Thompson stated that he had made a mistake and deserved to

be punished for it.

               When presenting his case, Thompson called the following witnesses to the stand:

his co-worker Jeremy Charske, his sister Sage Thompson, and his psychiatrist Dr. Robert Cantu.

In his testimony, Charske explained that he works for Thompson’s father and that on the morning

of the offense, he noticed Thompson at the office “rapidly pacing back and forth” and rubbing his

head, and Charske described the behavior as unusual. Moreover, Charske related that when he went

to talk to Thompson, Thompson gave him a “blank stare” and did not respond to him, and Charske

recalled that he called Thompson’s father to tell him that something was “seriously wrong with”

Thompson. Furthermore, Charske stated that by the time that Thompson’s father arrived, Thompson

had already left. In her testimony, Sage testified that on the morning of the offense, she was supposed

to take Thompson to get his antidepressants but that Thompson left the office before she was ready

to take him.

               After Thompson’s co-worker and sister finished testifying, Thompson called Dr. Cantu

to the stand. When testifying regarding his prior interactions with Thompson, Dr. Cantu explained

that approximately one year before the incident, Thompson’s family called him to see if he would

consider evaluating Thompson. Further, Dr. Cantu related that he saw Thompson once; that Thompson

had been taking Effexor for several years; that Effexor is used to treat depression, anxiety, and other

mental-health issues; that Thompson had run out of the medication; that Thompson stated that the



                                                  8
medicine had previously helped him with his depression, aggression, and “paranoid fear”; and that

he gave Thompson a new prescription for the drug. Dr. Cantu also explained that after his initial

consultation with Thompson, Thompson switched to a different mental-health provider.

                Next, Dr. Cantu explained that he was contacted by Thompson’s family again after

the offense at issue and was asked to do another assessment of Thompson. In his testimony, Dr. Cantu

stated that he had one session with Thompson that lasted approximately two hours. Regarding

Thompson’s mental health around the time of the offense, Dr. Cantu testified that Thompson’s

“decision-making was disturbed,” that “his thinking was disorganized,” that he was “very agitated,”

and that this behavior was likely caused by the fact that he stopped taking Effexor a few days

before the offense. Moreover, he explained that some people who abruptly stop taking Effexor can

have severe withdrawal and can become delusional. In addition, Dr. Cantu related that during his

interview with Thompson, Thompson described feeling “electrical zaps” in his head and body, and

Dr. Cantu explained that that symptom is a “unique complaint to people who are going through

withdrawal from” antidepressants.

                In addition, Dr. Cantu testified that he believed that Thompson’s withdrawal had

caused Thompson to be “hypomanic” or be in an “active agitated state with a lot of” disorganized

thoughts and created “some persecutory delusions that something was out to get him” or “kill him.”

Moreover, Dr. Cantu testified that some of the strange behavior that Thompson displayed during

these offenses, including lying on the floor, jumping in the back of a truck after being ordered out

of the cab of the truck, telling Francis that some friends had told him that he could stay at her house,

and being unable to start Francis’s car, were consistent with disorganized thinking. Further, Dr. Cantu



                                                   9
related that Thompson’s interactions with Francis were not indicative of an intent to harm anyone

and were more consistent with a desire to get away from his delusions. Also, Dr. Cantu disagreed

with the State’s assertion that Thompson intentionally, knowingly, or recklessly caused bodily injury

to Francis because he believed that Thompson did not have a sense of what was going to happen.

Portions of a written statement by Thompson were read during Dr. Cantu’s testimony, and in that

statement Thompson mentioned that he went into the employee office at the store to find keys and

get away from the people that were after him, described Cortez as “one of them,” surmised that the

driver of the truck “was not one of them,” mentioned that he hoped that he could hide in the truck bed

and that the driver would save him, explained that he tried to take things from Francis’s home in

order to trade them “for a ride to get away,” discussed how he did not know Francis “from the enemy,”

and expressed how he asked Francis for her keys in order to get “away before the killers came.”

               Further, although Dr. Cantu couched his answers with the assertion that Thompson’s

actions were inspired by the delusions and by his desire to get away from the delusions, Dr. Cantu

agreed that Thompson acted intentionally when he took Cortez’s wallet, that it was possible that he

denied having been in the back of the store in order to cover up his criminal behavior, that he

intentionally entered Francis’s home without her consent, that he stated that he “kicked down the

first door that I came to,” that he intended to take items from Francis’s house, that he intentionally

demanded that Francis give him her keys, and that he knew the behaviors were wrong. Finally,

during his testimony, Dr. Cantu was asked whether Thompson intentionally, knowingly, or recklessly

caused injury to Francis, and he answered, “I think I already said that I agreed that it was knowingly

and intentionally. I just take issue with the . . . recklessness part because I think he wasn’t in the

state of mind he could have thought these things out.”

                                                 10
               On appeal, Thompson acknowledges that the evidence established that he entered

Francis’s home without her permission, but he insists that no rational jury could have determined

that he “intentionally or knowingly made a non-consensual entry” into Francis’s home. As support

for this proposition, Thompson refers to the testimony from the various witnesses describing his

behavior as odd, including testimony relating that Thompson was seen lying on the floor of Francis’s

home and that Thompson told Francis that his friends had given him permission to stay in the

home, but primarily relies on the testimony of Dr. Cantu asserting that he was delusional due to his

withdrawal from Effexor and opining that his odd behavior was consistent with withdrawal

symptoms. Accordingly, Thompson contends that none of the evidence at trial suggested that he

knew that he did not have permission to enter Francis’s home.

               As a preliminary matter, we note that the element requiring proof that an individual

entered a habitation without the “effective consent of the owner,” Tex. Penal Code § 30.02(a), can

be established by evidence that the owner of the habitation did not give permission to enter his

home, Lee, 442 S.W.3d at 580; see also Salazar v. State, 284 S.W.3d 874, 877-78 (Tex. Crim. App.

2009) (explaining that nature of habitation “inherently provides notice that entry is forbidden”).

During the trial, Francis testified that she had never seen Thompson before finding him inside her

bedroom, that she did not give him permission to enter her home, and that Thompson damaged her

back door when he made his way into her house. Accordingly, the evidence is legally sufficient to

establish that Thompson entered Francis’s home without her effective consent.

               Moreover, we do note that additional evidence was introduced indicating that Thomas

was acting intentionally or knowingly when he entered Francis’s home. See Tex. Penal Code § 6.03(a)



                                                11
(explaining that person acts intentionally “when it is his conscious objective or desire to engage in

the conduct or cause the result”), (b) (providing that person acts knowingly “when he is aware that

his conduct is reasonably certain to cause the result”). Even though some of the witnesses explained

that Thompson appeared to be behaving strangely and even though Dr. Cantu testified that he

believed that much of Thompson’s behavior could be a result of “persecutory delusions” that

Thompson was experiencing due to his withdrawal from his anti-depressants, cf. Jackson v. State,

160 S.W.3d 568, 575 (Tex. Crim. App. 2005) (explaining that “[t]here is simply no defense

recognized by Texas law stating that, due to the defendant’s mental illness, he did not have the

requisite mens rea at the time of the offense because he does not have the capacity, or is absolutely

incapable of ever forming that frame of mind”), Dr. Cantu also testified that Thompson knew that

his criminal actions were wrong, that he intentionally entered Francis’s home, that he intentionally

tried to take things from Francis’s home, and that he intentionally asked for the keys to Francis’s car.

Moreover, Cortez testified that Thompson appeared to know what he was doing when she interacted

with him, and Francis explained that prior to Thompson demanding her keys, Thompson appeared

calm. Similarly, both women testified that they had conversations with Thompson during the criminal

episodes. In addition, evidence was introduced that Thompson had the wherewithal to enter a

prohibited area of Cortez’s store and take her wallet and to gather various valuable items from inside

Francis’s home and place them in a pillow case and a backpack. Further, none of the witnesses to

Thompson’s criminal behavior testified that Thompson communicated or indicated in any manner

that he was suffering from the types of delusions described by Dr. Cantu and mentioned by

Thompson in the letter that he sent to Dr. Cantu after he had been arrested. Finally, the jury heard



                                                  12
testimony regarding when Thompson was arrested and specifying that Thompson admitted that he

knew that his conduct was wrong.

               Accordingly, the jury could have reasonably inferred from the evidence summarized

above that Thompson acted in an intentional and knowing manner when he entered Francis’s home.

See id. at 574 (Tex. Crim. App. 2005) (stating that when jury was making its determination, it was

able to consider all of evidence presented, “determine the weight of the evidence, and choose

whether or not Appellant possessed the requisite mens rea to commit this offense”). Given the

evidence presented at trial and given our role in performing a sufficiency review, we would be

unable to conclude that the jury’s determination was not supported by legally-sufficient evidence.

See Jackson, 443 U.S. at 319; Clayton, 235 S.W.3d at 778.

               In a related set of arguments, Thompson argues that “no rational jury could have

found beyond a reasonable doubt that” Francis “was injured while [he] was in the course of

committing theft.” In particular, Thompson notes that although the evidence establishes that Francis

suffered bodily injury when he “was apparently attempting to exercise non consensual control

over her purse,” the evidence does not establish that he intended to retain custody of the purse

“permanently or for long enough to significantly destroy the value of [her] enjoyment of the

property.” On the contrary, Thompson notes that the evidence established that he “left the purse

on the garage floor next to Francis.”

               As an initial matter, we note that although Thompson emphasizes the fact that he

left Francis’s purse on the ground after obtaining it from her, the evidence presented during trial

established that Thompson obtained the purse in order to get Francis’s car keys, which he ultimately



                                                13
did, for the purpose of stealing Francis’s car, which he attempted to do but was unable to because

he could not figure out how to start her car. See Sorrells v. State, 343 S.W.3d 152, 157 (Tex. Crim.

App. 2011) (noting that, in general, theft occurring right after assault will support inference that

assault was intended to facilitate theft); Cooper v. State, 67 S.W.3d 221, 224 (Tex. Crim. App. 2002)

(concluding that evidence was sufficient to support that assault was committed in course of

committing theft even though defendant alleged that he was hallucinating when he hit his uncle and

then took his uncle’s truck). Moreover, when Thompson demanded the keys and obtained them after

dumping the contents of Francis’s purse on the garage floor, Thompson was attempting to leave with

a backpack filled with items that he had taken from inside Francis’s home, and he placed the

backpack and its contents in Francis’s car when he attempted to take the car. Furthermore, Francis

sustained the injuries at issue when Thompson grabbed her to get the keys to her car from her

purse. Accordingly, even assuming that the jury could not have reasonably determined that he

intended to retain possession of the purse, the evidence presented during trial established that there

were other items belonging to Francis that Thompson intended to steal, and the jury could reasonably

have determined that Francis was injured while Thompson was in the course of committing theft of

those objects.

                 Moreover, to the extent that Thompson’s argument on appeal can be construed as

asserting that Thompson did not obtain possession of any item belonging to Francis to the degree

needed to qualify as a theft, we note that the State was not required to prove actual deprivation and

was instead only required to show that Thompson intended to deprive Francis of her property. See

Tex. Penal Code § 31.03(a); see also Rowland v. State, 744 S.W.2d 610, 612 (Tex. Crim. App. 1988)



                                                 14
(providing that “[w]hile evidence of actual deprivation may be evidence of intent to deprive, other

evidence may also indicate whether intent to deprive exists”). Furthermore, although the requisite

intent “must exist at the time of the taking,” it “can be inferred from the surrounding circumstances.”

Mattiza v. State, 801 S.W.2d 195, 197 (Tex. App.—Houston [14th Dist.] 1990, pet. ref’d);

see McGee v. State, 774 S.W.2d 229, 234 (Tex. Crim. App. 1989) (stating that intent can be

inferred from conduct). Moreover, “[t]he fact that the deprivation later became temporary does not

automatically mean that there was no intent to deprive permanently or for so long as to satisfy the

statutory definition.” See Griffin v. State, 614 S.W.2d 155, 159 (Tex. Crim. App. 1981); see also

Rowland, 744 S.W.2d at 612-13 (explaining that although vehicle was eventually returned to owner,

defendant was still guilty of theft because, among other reasons, he was not individual who “returned

the truck”); Brown v. State, No. 11-01-00334-CR, 2002 WL 32344903, at *3 (Tex. App.—Eastland

Aug. 15, 2002, no pet.) (not designated for publication) (stating that jury could rationally have

determined that defendant intended to deprive owner when he took truck to evade police and

abandoned it after wrecking it).

                In this case, the evidence demonstrated that after Thompson entered Francis’s home

without her permission, he gathered up some of her belongings in a pillow case and in a backpack

and that after Francis arrived home, he demanded the keys to Francis’s car, placed the backpack in

her car, and attempted to drive the car away. Moreover, the evidence established that Thompson did

not succeed in his effort to take Francis’s car because he could not figure out how to start her car and

because the police arrived on the scene. Furthermore, in the portion of the letter that Thompson

wrote to Dr. Cantu that was read during Dr. Cantu’s testimony, Thompson explained that he intended



                                                  15
to sell the items that he took from Francis’s home. In addition, evidence was presented establishing

that just prior to his arrival at Francis’s home, Thompson had engaged in another criminal episode

in which he went into a prohibited portion of a store and stole the wallet belonging to Cortez.

               Given the evidence summarized above and the reasonable inferences that the jury

was free to make from the evidence, we conclude that the evidence is legally sufficient to show that

Thompson intended to deprive Francis of her property and, accordingly, that Francis suffered bodily

injury during the commission of a theft.

               In his final set of arguments in this issue, Thompson argues that the evidence is

legally insufficient because no “rational jury could have found beyond a reasonable doubt that

[Thompson] intentionally, knowingly, or recklessly caused bodily injury to . . . Francis.”2 See Tex.

Penal Code § 6.03(a)-(c) (setting out when person acts intentionally, knowingly, or recklessly); see

also Garfias v. State, 424 S.W.3d 54, 60-61 (Tex. Crim. App. 2014) (explaining that “an assaultive

offense causing bodily injury is a result-oriented offense,” meaning that focus is “on the actual harm

inflicted”). On the contrary, Thompson insists that, at most, the evidence showed that he was

criminally negligent regarding whether Francis would be injured. See Tex. Penal Code § 6.03(d)

(setting out mental state for criminal negligence). As support for this proposition, Thompson argues




       2
        Although Thompson does not assert in this set of arguments that the jury could not have
reasonably determined that he acted intentionally, knowingly, or recklessly in light of the testimony
from Dr. Cantu and from the other witnesses who described his behavior as strange, we note, as
described previously, that the jury could have inferred from all of the evidence presented that
Thompson was behaving in an intentional, knowing, or reckless manner. Cf. Jackson v. State,
160 S.W.3d 568, 574 (Tex. Crim. App. 2005).

                                                 16
that the physical struggle was brief and occurred when he tried to take Francis’s purse, that her

injuries were minor, and that he made no verbal threats.3

               As described previously, Francis testified that her purse was on her arm, that

Thompson ordered her to give him her car keys, that she refused, that he “attacked her,” that he

grabbed her to get the purse, that the two of them struggled for the purse, that she was knocked to

the ground because of the struggle, that she was injured in the struggle, and that she felt pain from

her injuries for several days later. Moreover, evidence was introduced documenting the injuries to

her arm and to her leg. From this evidence, the jury could reasonably have inferred that Francis’s

injuries were the types of injuries that a person who is knocked down is likely to suffer and that

Thompson “was aware that his conduct (pulling on [Francis]’s purse with sufficient force to

knock her down) was reasonably certain to cause [Francis] bodily injury.” See Smith v. State,

No. 12-11-00241-CR, 2012 Tex. App. LEXIS 7753, at *8 (Tex. App.—Tyler Sept. 12, 2012, no pet.)

(mem. op., not designated for publication). Accordingly, the evidence is sufficient to establish that

Thompson acted knowingly. See Tex. Penal Code § 6.03(b); Smith, 2012 Tex. App. LEXIS 7753,

at *8; see also Cano v. State, 614 S.W.2d 578, 578-79 (Tex. Crim. App. 1981) (concluding that

evidence was sufficient to support conviction of robbery for knowingly or intentionally causing

bodily injury to complainant where defendant pushed complainant, causing her to fall onto pavement,

while grabbing complainant’s purse); Lewis v. State, 530 S.W.2d 117, 118 (Tex. Crim. App. 1975)


       3
          When describing what type of conduct constitutes reckless behavior, Thompson heavily
relies on cases involving the discharge of a firearm, see Mendez v. State, 575 S.W.2d 36 (Tex. Crim.
App. 1979), and on cases in which a police officer has been injured when a suspect resists arrest, see
Gumpert v. State, 48 S.W.3d 450 (Tex. App.—Texarkana 2001, pet. denied). However, we are not
persuaded that either line of cases has any bearing on the facts present in this case.

                                                 17
(rejecting appellant’s assertion that greater injuries than those actually suffered were necessary to

elevate mere “purse snatching” to robbery); Crawford v. State, No. 10-10-00003-CR, 2011 Tex.

App. LEXIS 8743, at *3-6 (Tex. App.—Waco Oct. 26, 2011, no pet.) (mem. op., not designated

for publication) (determining that evidence was legally sufficient to support robbery conviction

even though defendant did not threaten victim where victim testified that purse was on her arm,

that defendant pulled purse, and that defendant’s actions left bruises on her arm); Moss v. State,

No. 05-01-00106-CR, 2002 Tex. App. LEXIS 1112, at *2-3, *6-8 (Tex. App.—Dallas Feb. 13, 2002,

pet. ref’d) (not designated for publication) (concluding that trier-of-fact could have reasonably found

that defendant intentionally or knowingly caused bodily injury to complainant when he grabbed her

purse, struggled with her, pushed her, and wrestled purse away).

               For all these reasons, we conclude that the evidence is legally sufficient to support

Thompson’s conviction for burglary and overrule his issue on appeal.


                                          CONCLUSION

               Having overruled Thompson’s sole issue on appeal, we affirm the district court’s

judgment of conviction.



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Affirmed

Filed: October 21, 2015

Do Not Publish

                                                  18